639 F.2d 214
Victor Paul SOILEAU, Plaintiff-Appellant,v.FORD MOTOR COMPANY, Defendant-Appellee.
No. 79-2056.
United States Court of Appeals,Fifth Circuit.

Unit A
March 9, 1981.
Fusilier, Pucheu, Soileau & Coreil, Louis O. Fusilier, John Saunders, Ville Platte, La., for plaintiff-appellant.
Onebane, Donohoe, Bernard, Torian, Diaz, McNamara & Abell, James E. Diaz, and Douglas Longman, Jr., Lafayette, La., for defendant-appellee.
Appeal from the United States District Court for the Western District of Louisiana.
Before WISDOM, AINSWORTH and GEE, Circuit Judges.
GEE, Circuit Judge:


1
Victor Paul Soileau ("Soileau") appeals from a jury verdict against him in a products liability suit he brought against Ford Motor Company ("Ford") for injuries he received in a car accident.  Early on New Year's Day 1978, following New Year's Eve festivities during which he had been drinking moderately, Soileau was driving along a Louisiana highway in a Ford Torino with two passengers in the front seat.  While attempting to round a 45-mile-per-hour curve at a speed estimated as high as 60 miles per hour, Soileau lost control of the car.  After spinning around, the car backed into a concrete culvert at a high rate of speed.  As the car spun, Soileau, who was not wearing a seat belt, was thrown to the right against the other passengers.  After the impact with the culvert, the passenger seat collapsed, and Soileau wound up in the back seat with a broken neck and a damaged spinal cord.


2
Alleging that his injuries resulted from a design defect in the car seat that caused the seat to give way upon impact, Soileau brought suit against Ford in a Louisiana state court for damages attending his injuries.  Ford removed the case to a federal district court in the Western District of Louisiana.  There the case was tried before a jury, which returned a verdict for Ford.  Soileau argues on appeal that the trial court committed errors in both its evidentiary rulings and its jury instructions.  While some of Soileau's contentions have apparent merit, we find, as urged by Ford, that the court should have granted Ford's motion for a directed verdict, and since this finding is dispositive of Soileau's appeal, we need not formally address his allegations of error.


3
In order to prevail on a claim for damages for injuries arising from a defective product, a plaintiff under Louisiana law has the burden of proving both that the product was defective and that his injuries were caused by the defect.  Bernard v. Cessna Aircraft Corp., 614 F.2d 1075, 1078 (5th Cir. 1980); Perez v. Ford Motor Co., 497 F.2d 82, 86 (5th Cir. 1974); Weber v. Fidelity & Casualty Insurance Co., 259 La. 599, 250 So. 2d 754, 755 (La.1971).  While we have some doubt about the sufficiency of Soileau's proof of a defect, we have little doubt about the insufficiency of his proof that the alleged defect caused his injuries. The only evidence of causation that Soileau adduced was his own testimony that he hit his head after being thrown into the back seat and that he did not feel pain until after he hit his head in the back seat.  Given the other evidence presented during the trial, we find that, under the directed verdict standard of Boeing Co. v. Shipman, 411 F.2d 365, 374 (5th Cir. 1969) (en banc), this testimony does not constitute "substantial evidence" that being thrown into the back of the car caused Soileau's injuries.


4
If Soileau had been injured by hitting his head on the back of the car after flying backward against it, he would most probably have made contact with the back of his head and thus have sustained a hyperflexation injury, i. e., one caused by the head being pushed downward toward the chest.  The physician who operated on and treated Soileau, however, Dr. Goldware, an expert in neurology who appeared as a witness for the plaintiff, testified that Soileau's injury was of the hyperextensive variety, i. e., one caused by the head being pushed backward toward the spinal column.  Dr. Goldware also testified that Soileau's injury could have resulted simply from the impact of a car travelling backward and colliding with a fixed object.  Ford's medical expert, Dr. Bralliar, described the injury to plaintiff's neck as primarily an axial loading fracture, which in general is caused by a blow to the top of the head that forces the head downward on the spine.  According to Dr. Bralliar, Soileau's injury was probably the result of his hitting his head on the roof of the car.  Other evidence introduced at the trial also indicated that a rear-end collision is likely to propel a front seat passenger who is not wearing a seat belt against the roof of the car.  And since it was clear that the front seat of Soileau's car absorbed a tremendous impact which indicates that it did not give way immediately upon impact Soileau too must have been subjected to upward force.


5
The testimony of both medical experts, therefore, including that of the plaintiff's own physician, contradicted plaintiff's recollection of how his injury occurred.  And given the traumatic circumstance of the accident, which Soileau admits left him stunned, and his consumption of alcohol prior to the accident, his recollection may have been less than totally sound.  Also, given the very short amount of time that elapsed between the impact of the car upon the culvert and the materialization of the results of that impact, it probably could not have been expected that Soileau would perceive pain before he had come to rest in the back seat.


6
Since we find that the district court should have granted a directed verdict for Ford, the judgment it entered after the jury verdict for Ford is


7
AFFIRMED.